—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated June 10, 1991, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contention, the court did not err in finding that defendants could not be liable pursuant to Vehicle and Traffic Law § 1210 (a) since their car was not stolen from a "public highway” or "private road open to public motor vehicle traffic” (Vehicle and Traffic Law § 1100 [a]; Albouyeh v County of Suffolk, 62 NY2d 681; Berk v Hill, 126 AD2d 920).
The plaintiffs’ remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.